DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 9/24/21.  Claims 1-13 and 15-22 are cancelled. Claims 14 and 26 have been amended.  Claim 33 is newly added.  Claims 14 and 23-33 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/21 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 23-33 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 14 includes limitations that recite at least one abstract idea.  Specifically, independent claim 14 recites:
14. (Currently Amended) A computer-implemented method of generating a simulated prescription drug claim dataset on behalf of a prescription drug benefit plan sponsor based on a set of simulated prescription drug benefit claims simulated for the prescription drug benefit plan sponsor, the method comprising: 
receiving on a continuous real-time basis from a first database historical prescription drug benefit plan claims of real patients, each of the historical prescription drug benefit plan claims including a prescription drug identifier, an actual prescription drug amount dispensed, and an actual date of drug dispensation; 
processing on a continuous real-time basis the historical prescription drug benefit plan claims of real patients to de-identify protected health information of the real patients, wherein the processing includes removal of at least a name and an address associated with each real patient;
storing the processed historical prescription drug benefit plan claims in a local database; 
assembling on a continuous real-time basis the processed historical prescription drug benefit plan claims of real patients into a plurality of increasing segments associated with an increasing number of lives for a set of intervals of a time period;  
obtaining prescription drug tier information for each processed historical prescription drug benefit plan claim of each segment of the increasing segments for the set of intervals of the time period, the prescription drug tier information for each processed historical prescription drug benefit plan claim identifying the processed historical prescription drug benefit plan claim as associated with a brand-name drug tier, a specialty drug tier, and/or a generic drug tier; 
determining tier ratios for the processed historical prescription drug benefit claims of each segment of the increasing segments for the set of intervals of the time period based on the SMRH:4841-7161-7753.1-2-Application Serial No. 14/545,857Docket No. 55VW-252808 prescription drug tier information for each processed historical prescription drug benefit plan claim of each segment of the increasing segments for the set of intervals of the time period, the tier ratios defining ratios of retail-dispensed drugs, ratios of mail-order-dispensed drugs, ratios of brand-name drugs, ratios of generic drugs, and ratios of specialty drugs; 
accessing a second database to identify most frequently dispensed drugs associated with each of the tiers; 
assembling sets of most frequently dispensed drugs associated with each of the tiers for each segment of the increasing segments for the set of intervals of the time period; 
receiving a request for a new prescription drug benefit plan quote, the request including input values identifying an input number of lives to be covered and an active time period; 
accessing the local database to retrieve particular segments of processed historical prescription drug benefit plan claims based on the input number of lives and the active time period, each processed historical prescription drug benefit plan claim of the particular segments of processed historical prescription drug benefit plan claims including the prescription drug identifier, the actual prescription drug amount dispensed, and the actual date of drug dispensation; 
generating a set of simulated drug benefit plan claims based on the tier ratios for each segment of the particular segments  and based on the set of most frequently dispensed drugs associated with each of the tiers of each segment of the particular segments, each of the simulated prescription drug benefit plan claims of the set of simulated drug benefit plan claims being associated with a simulated dispensation date within the active time period, the set of simulated drug benefit plan claims containing no patient information or other confidential information from the processed historical prescription drug benefit plan claims, the generating the set of simulated drug benefit plan claims occurring instantaneously after receiving the request;
populating the simulated drug claim dataset with the set of simulated prescription drug benefit plan claims; and 
outputting the simulated drug claim dataset.

Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 14, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting receiving data on a continuous real-time basis from a first database, processing on a continuous real-time basis, storing data in a local database, assembling data on a continuous real-time basis, and accessing a second database and a local database, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the first database, local database, and second database are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, processing data, storing data, assembling data, analyzing data, accessing data, generating data, populating data, and outputting data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 14 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations directed to receiving/assembling data on a continuous real-time basis, storing claims in a local database, and accessing a database to retrieve data, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner further submits that such steps are not unconventional as they merely consist of receiving and 
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 14 and 23-33 are ineligible under 35 USC §101.

 
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 9/24/21.
(1) Applicant traverses the 101 rejection.

(A) As per the first argument, see 101 rejection above. The Examiner submits that the limitations of the claims constitute “a mental process” because receiving/assembling claims, de-identifying health information, obtaining drug tier information, determining tier ratios, identifying and assembling most frequently dispensed drugs, receiving a request for a new plan quote, retrieving claims, generating a set of simulated claims, populating the simulated dataset, and outputting the dataset amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  Accordingly, the claims recite at least one abstract idea. Furthermore, the computer components (i.e., the first database, local database, and second database ) are recited at a high level of generality and perform the basic functions of a how the information is de-identified. In other words, what technology is being used to remove the patient’s name or address?
When identifying abstract ideas, applicants should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686